DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/17/2020 has been entered.  Claims 1-12, 14, and 16-21 are pending in the application.  Claims 13 and 15 have been cancelled.  Claim 21 is new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8, 14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al. (US Patent Application Publication No. 2011/0313351).
Regarding claim 1, Kamen discloses a delivery device (100, see Fig. 1A) for delivering a medical fluid to a patient, the delivery device comprising: a housing (102) configured for receiving a container (430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]); a drive mechanism (416) associated with the housing (102) configured for delivering the medical fluid from the container (430) to the patient in a dosing procedure (see par. [0059]); and a module (displacement detection device 418 and temperature sensor of par. [0057]) configured for detecting at least one of a property of the dosing procedure and a property of the medical fluid, the module comprising: at least one dose detection sensor (418, also referred to as an "optical displacement sensor") configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper within the container (430) (see par. [0057]); and at least one temperature sensor (see par. [0057]) configured for measuring a temperature of the medical fluid within the container (430) based on a temperature of the container (see par. [0057] and [0084]), wherein the module further comprises a communication element configured for external communication with a remote device (300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and wherein the remote device (300) is configured to provide at least one of contextual instructions for using the delivery device, safety protocol information about the dosing procedure, and a status indication of at least one stage of the dosing procedure (see par. [0064]-[0065]).
Regarding claim 2, Kamen discloses the delivery device of claim 1, wherein, based on detecting a change in position of the stopper as a function of time, the at least one dose detection sensor (418/optical sensor) is configured for measuring a rate of delivery of the medical fluid to the patient (see par. [0087], [0088], [0093]).

Regarding claim 3, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) is configured to stop the drive mechanism (416) if the rate of delivery of the medical fluid measured by the at least one dose detection sensor (418/optical sensor) is below a minimum threshold or above a maximum threshold (see par. [0108]).

Regarding claim 4, Kamen discloses the delivery device of claim 1, wherein an output of the at least one dose detection sensor (418/optical sensor) is a function of an output of the at least one temperature sensor (see par. [0089], [0099], [0108], [0115]).

Regarding claim 5, Kamen discloses the delivery device of claim 1, wherein the at least one dose detection sensor (418/optical sensor) is an optical sensor array configured to detect an actual volume of the medical fluid in the container (430) or estimate a volume of the medical fluid in the container (430) based on the position of the stopper within the container (430) (see par. [0115]).

Regarding claim 6, Kamen discloses the delivery device of claim 5, wherein the optical sensor array (418/optical sensor) comprises one or more infrared emitters configured to emit electromagnetic energy in an infrared spectrum and one or more infrared detectors configured to detect electromagnetic energy in the infrared spectrum (see par. [0098]).

Regarding claim 7, Kamen discloses the delivery device of claim 1, wherein the temperature of the medical fluid is a function of an ambient environment temperature outside the housing (102) of the delivery device and a local temperature within the housing (102) of the delivery device (see par. [0084]).

Regarding claim 8, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) is configured to prevent actuation of the drive mechanism (416) if a temperature of the medical fluid within the container (430) is below a minimum threshold or above a maximum threshold (see par. [0109]).

Regarding claim 14, Kamen discloses the delivery device of claim 1, wherein the communication element is a one-way communication element configured to send information to the remote device (300) or receive information from the remote device (300), or a two-way communication element configured to send information to the remote device (300) and receive information from the remote device (300) (see par. [0055] and [0062]).

Regarding claim 16, Kamen discloses the delivery device of claim 1, wherein the module (418/optical sensor and temperature sensor) further comprises one or more indicators configured for providing at least one of information about a state of the dosing procedure and operation instructions to a user (see par. [0060]).

Regarding claim 17, Kamen discloses the delivery device of claim 16, wherein the one or more indicators comprises at least one visual indicator having at least one light (see par. [0041]).

Regarding claim 18, Kamen discloses the delivery device of claim 17, wherein the at least one light is a single or multi-color light-emitting diode configured for at least one of steady state and flashing operation (see par. [0041]).

Regarding claim 19, Kamen discloses the delivery device of claim 16, wherein the one or more indicators comprises at least one audible indicator configured for delivering an audible message to a user (see par. [0041]).

Regarding claim 20, Kamen discloses the delivery device of claim 1, further comprising a cover (116) removably connectable to the housing (102), wherein the module (418/optical sensor and temperature sensor) is connected to the cover (116) (see Fig. 1D, par. [0055]).

Regarding claim 21, Kamen discloses a delivery device (100, see Fig. 1A) for delivering a medical fluid to a patient, the delivery device comprising: a housing (102) configured for receiving a container (430, see Fig. 4) at least partially filled with the medical fluid (see par. [0058]); a drive mechanism (416) associated with the housing (102) configured for delivering the medical fluid from the container (430) to the patient in a dosing procedure (see par. [0059]); and a module (displacement detection device 418, see par. [0057]) configured for detecting at least one of a property of the dosing procedure and a property of the medical fluid, the module comprising at least one dose detection sensor (418, also referred to as an "optical displacement sensor") configured for detecting an initiation, progression, and completion of the dosing procedure based on a position of a stopper within the container (430) (see par. [0057]); wherein the module further comprises a communication element configured for external communication with a remote device (300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and wherein the remote device (300) is configured to provide at least one of contextual instructions for using the delivery device, safety protocol information about the dosing procedure, and a status indication of at least one stage of the dosing procedure (see par. [0064]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US Patent Application Publication No. 2011/0313351), as applied to claim 1 above, in view of Hanson et al. (US Patent Application Publication No. 2015/0209505).
Regarding claim 9, Kamen discloses the delivery device of claim 1.  However, Kamen is silent on whether the module further comprises at least one activation detection switch configured for detecting the initiation of the dosing procedure and at least one completion detection switch configured for detecting the completion of the dosing procedure.
Hanson discloses a delivery device (see Fig. 1B & 2-3) comprising at least one activation detection switch (14) configured for detecting the initiation of a dosing procedure (via activating the status indicator 16, see par. [0039]) and at least one completion detection switch (544) configured for detecting the completion of the dosing procedure (see par. [0059]-[0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kamen to include the activation and completion detection switches in order to allow the user to be provided with an indication when the device is activated and when the device has completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Regarding claim 10, modified Kamen discloses the delivery device of claim 9 substantially as claimed.  Kamen, the primary reference, is silent on whether the at least 
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (14) is configured to detect a position of at least one component of the drive mechanism (the plunger, see par. [0060]-[0061]) and wherein the at least one completion detection switch is configured to detect a position of the drive mechanism (the plunger, see par. [0060]-[0061]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kamen to include the activation and completion position-detecting switches in order to allow the user to be provided with an indication when the device is activated and when the device has completed its drug delivery thereby providing safer operation of the device (see Hanson par. [0030]).

Regarding claim 11, modified Kamen discloses the delivery device of claim 9 substantially as claimed.  Kamen, the primary reference, is silent on whether the at least one activation detection switch is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism.
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one activation detection switch (14) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical 

Regarding claim 12, modified Kamen discloses the delivery device of claim 9 substantially as claimed.  Kamen, the primary reference, is silent on whether the at least one completion detection switch is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism.
Hanson discloses a delivery device (see Fig. 1B & 2-3) wherein the at least one completion detection switch (544) is a mechanical sensor in direct physical contact with at least one component of the drive mechanism or an optical sensor without direct physical contact with at least one component of the drive mechanism (see par. [0011], [0059]-[0060]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the completion switch of modified Kamen to be either an optical or mechanical sensor in order to detect the position of the plunger thereby also indicating a status of the device and allowing the user to be provided with an indication when the device is activated and when the device .

Response to Arguments
Applicant's arguments filed 8/17/2020 have been fully considered but they are not persuasive.
The Applicant argues that neither Kamen nor Hanson disclose that the remote device is configured to provide at least one of: contextual instructions for using the delivery device, safety protocol information about the dosing procedure, and a status indication of at least one stage of the dosing procedure.  This limitation was previously required by dependent claim 15, which has been incorporated in this amendment into independent claim 1 and new independent claim 21.  However, paragraphs [0064]-[0065] of Kamen, which were previously recited by the Examiner in the June 9th, 2020 Non-Final rejection and are also cited above in the current rejection, disclose that the remote delivery device (300) provides at least: 
-“safety protocol information about the dosing procedure”, such as the user receiving confirmation screens when changes are made to the dosing procedure.  This ensures the user understands when changes have or have not been fully implemented.  This is clearly a safety feature related to the dosing procedure as it prevents administration of an undesired dose value.  Additionally, this is one example of the capabilities of the remote device of Kamen.  The disclosure of Kamen suggests additional functionalities of the remote device, such as providing alarms, other notifications, etc. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783